 1                                                          HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9   WILLIAM R. CLAYTON and JILL D.                        No. 2:18-cv-01437-RSM
     CLAYTON,
10                                                         STIPULATION AND ORDER TO
                    Plaintiffs,                            MODIFY PARTY NAME OF
11                                                         INCORRECTLY IDENTIFIED
            v.                                             DEFENDANT COPES-VULCAN, INC.
12
     IMO INDUSTRIES, INC., individually and
13   as successor-in-interest to DE LAVAL
     TURBINE, INC., et al.,
14
                    Defendants.
15

16                                           I.      INTRODUCTION
17          Plaintiffs and Defendant Electrolux Home Products, Inc., as Successor in Interest to Copes
18   Vulcan, Incorrectly Identified as “Copes-Vulcan, Inc.,” (collectively “the Parties”), through their
19   undersigned counsel, Bergman Draper Oslund, PLLC and Tanenbaum Keale LLP, present the
20   following joint Stipulation to the Court for the purpose of amending the case caption to identify
21   Defendant by the proper name and real party in interest.
22                                             II.     STIPULATION
23          The parties specifically have agreed to the following:
24          1.      Defendant Electrolux Home Products, Inc., was erroneously named as “Copes-
25                  Vulcan, Inc.” in the Plaintiffs initial pleadings;
26          2.      The proper party in interest is “Electrolux Home Products, Inc., as Successor in
      STIPULATION AND ORDER TO MODIFY PARTY                               Tanenbaum Keale, LLP
                                                                           One Convention Place
      NAME OF INCORRECTLY IDENTIFIED DEFENDANT                           701 Pike Street, Suite 1575
      COPES-VULCAN, INC. - 1; (2:18-cv-01437-RSM)                            Seattle WA 98101
                                                                              (206) 889-5150
 1                 Interest to Copes Vulcan;” and,

 2          3.     The Court record and case caption should be amended to reflect the proper party

 3                 name, “Electrolux Home Products, Inc., as Successor in Interest to Copes Vulcan,”

 4          Accordingly, the Parties respectfully request that the erroneously named Defendant

 5   “Copes-Vulcan, Inc.” be amended to “Electrolux Home Products, Inc., as Successor in Interest to

 6   Copes Vulcan.”

 7   DATED this 24th day of October, 2018.      TANENBAUM KEALE, LLP

 8

 9                                              By: s/ Alice C. Serko
                                                Alice C. Serko, WSBA #45992
10

11                                              Tanenbaum Keale, LLP
                                                One Convention Place
12                                              701 Pike Street, Suite 1575
                                                Seattle WA 98101
13                                              (206) 889-5150
14                                              Email: aserko@tktrial.com
                                                         seattle.asbestos@tktrial.com
15
                                                Attorneys for Electrolux Home Products, Inc.
16

17   DATED this 24th day of October, 2018.      BERGMAN DRAPER OSLUND, PLLC
18

19                                              By: s/ Ruby K. Aliment
20                                              Ruby K. Aliment, WSBA #51242

21                                              Bergman Draper Oslund, PLLC
                                                821 – 2nd Avenue, Suite 2100
22                                              Seattle, WA 98104
                                                Telephone: (206) 957-9510
23
                                                Email: ruby@bergmanlegal.com
24                                                      service@bergmanlegal.com

25                                              Attorneys for Plaintiffs

26
      STIPULATION AND ORDER TO MODIFY PARTY                           Tanenbaum Keale, LLP
                                                                       One Convention Place
      NAME OF INCORRECTLY IDENTIFIED DEFENDANT                       701 Pike Street, Suite 1575
      COPES-VULCAN, INC. - 2; (2:18-cv-01437-RSM)                        Seattle WA 98101
                                                                          (206) 889-5150
 1                                             ORDER
 2          THIS MATTER having come before the Court by way of Stipulated Motion by the Parties,

 3   to rename Defendant “Copes-Vulcan, Inc.” to “Electrolux Home Products, Inc., as Successor in

 4   Interest to Copes Vulcan,” therefore, it is so ORDERED.

 5          DATED this 30 day of October 2018.

 6

 7

 8
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12
     PRESENTED BY:
13
     TANENBAUM KEALE, LLP
14

15   By: s/ Alice C. Serko
         Alice C. Serko, WSBA #45992
16       Attorneys for Defendant Electrolux Home Products, Inc.

17
     APPROVED BY:
18
     BERGMAN DRAPER OSLUND, PLLC
19

20   By: s/ Ruby K. Aliment
         Ruby K. Aliment, WSBA #51242
21
         Attorneys for Plaintiffs
22

23

24

25

26
      STIPULATION AND ORDER TO MODIFY PARTY                         Tanenbaum Keale, LLP
                                                                     One Convention Place
      NAME OF INCORRECTLY IDENTIFIED DEFENDANT                     701 Pike Street, Suite 1575
      COPES-VULCAN, INC. - 3; (2:18-cv-01437-RSM)                      Seattle WA 98101
                                                                        (206) 889-5150
